UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-22164 Congressional Effect Family of Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueSuite 601New York, NY (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090 (Name and address of agent for service) Registrant's telephone number, including area code: 888.553.4233 Date of fiscal year end: 12/31/2009 Date of reporting period: 07/01/2009 to 6/30/2010 ITEM 1. PROXY VOTING RECORD: The Registrant did not cast any proxy votes during the reporting period.Accordingly, there are no proxy votes to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Congressional Effect Family of Funds By: /s/ Eric T. Singer Eric T. Singer, President Date August 16, 2010
